DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/20/2019 in which claims 1-10, 16, 19-21 and 24-29 are pending. Claims 11-15, 17-18, 22-23 and 30-56 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 1-2, 19-21, 24, 28 and 29 are objected to because of the following informalities:
Claim 1 recites in line 3 “the presence of a data” and it should be “a presence of a data”.
Claim 2 recites the acronym DTMF. The acronym DTMF should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 19 recites in line 3 “an earlier attenuation of a data signal” and it should be “the earlier attenuation of the data signal
Claim 20 recites the acronyms RFC, SIP and KPML. The acronyms RFC, SIP and KPML should be fully titled so one skilled in the art can quickly ascertain the gist of the applicant's invention.
Claim 21 recites in line 4 “such that the end-to-end delay” and it should be “such that an end-to-end delay”.
Claim 24 recites in line 2 “the likelihood of data signal fragments” and it should be “a likelihood of data signal fragments”.
Claim 28 recites in line 2 “based on said transaction information” and it should be “based on transaction information”.
Claim 29 recites in line 4 “the presence of a data” and it should be “a presence of a data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 19-20 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko”.

As to claim 1, Pycko teaches a method of processing a telephone signal comprising voice signals and data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, Fig. 15, col 17 ln 9-34, a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice), the method comprising: 
detecting the presence of an artefact in the telephone signal indicative of the presence of a data signal fragment associated with an earlier attenuation of a data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535)); and 
processing the telephone signal by further attenuating the telephone signal in the region of the artefact in order to remove the data signal fragment from the telephone signal (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound).

As to claim 2, Pycko teaches wherein the data signal comprises at least one of: 
a) an acoustic signal (Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data), 
b) acoustic signal according to an acoustic data transmission protocol, and 
c) a DTMF tone (Pycko, col 2 ln 1-30, Fig. 15, col 17 ln 9-34, the audio data includes DTMF tones). 

As to claim 3, Pycko teaches wherein attenuating the telephone signal in the region of the artefact comprises at least one of: 
a) omitting or dropping or deleting a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information), 
b) replacing a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound), and/or 
c) modifying a portion of the telephone signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information. Additionally, the data can be modified, replaced or added with sound). 

As to claim 4, Pycko teaches further comprising further attenuating the telephone signal only when data signal fragments are expected to be present (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound). 

As to claim 5, Pycko teaches wherein processing of the telephone signal occurs in the time domain (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540). The DTMF detection is performed in real time). 

As to claim 19, Pycko teaches wherein the artefact comprises a data packet in the telephone signal indicative of the presence of a data signal fragment associated with an earlier attenuation of a data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data packet received is checked against a table of patterns stored in a memory to determine if the audio data includes the DTMF tone (1525, 1530, 1535)), the method further comprising: 
buffering a first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 9-59, the audio data packet includes speech information which is received, stored, analyzed, and transmitted to an output leg #1); 
on detection of an indicative data packet in a second portion of the telephone signal, deleting the buffered first portion of the telephone signal (Pycko, Figs. 4-5, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data in the packet is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from portion of the audio data packet received including the DTMF tone).

As to claim 20, Pycko teaches wherein the indicative data packet is one of: a RFC 2833 packet, a RFC 4733 packet, a SIP INFO message (Pycko, col 18 ln 25-39, the DTMF tones are included in RTP packets, which are based on RFC 2833, RFC 4733, or SIP INFO), a SIP NOTIFY message, or a SIP KPML message or similar.

As to claim 26, Pycko teaches wherein the data signals comprise at least one of: sensitive information; and transaction information (Pycko, abstract, col 1 ln 25-36, col 4 ln 32, col 5 ln 63-67, col 6 ln 1-7, col 17 ln 9-59, the DTMF is sensitive information, such as credit card information, account information, security code, or any information used to service the call and transaction). 

As to claim 27, Pycko teaches the method further comprising: 
receiving the voice signals and data signals at a first telephone interface and in a first mode (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch), transmitting the voice signals and the data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port); and 
in a second mode, attenuating the data signals and optionally transmitting the voice signals via the second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

As to claim 28, Pycko teaches further comprising: 
(Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR based on a prompt received by the IVR. Additionally, the party may request help to the IVR); 
transmitting said request via a data interface to an external entity (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, the party transmits information to the IVR via the corresponding channel and port, where the IVR is external from the party and agent. Additionally, the party may request help to the IVR); 
receiving a message from the entity via the data interface to identify success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, a successful or unsuccessful message is received from the IVR to identity the information received from the party as successful or unsuccessful. Additionally, the IVR replies with a message to the client); and 
processing the transaction information signals in dependence on the success or failure of the request (Pycko, Figs. 5-6, Fig. 13A, col 15 ln 16-67, col 16 ln 1-17, based on the successful or unsuccessful message, the agent monitors and determine if the transaction is completed or if help is required to process the request).

As to claim 29, Pycko teaches a telephone call processor for processing telephone calls comprising voice signals and data signals (Pycko, Fig. 5, col 10 ln 54-67, col 11 ln 1-40, Fig. 15, col 17 ln 9-34, Fig. 17, a processing system performing a method for processing voice packets, where DTMF tones are conveyed as audio data within the packet. Audio packets are processed with DMTF, non-DTMF, and voice), the call processor being adapted to: 
receive voice signals and data signals at a first telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-34, Figs. 16A-C, the voice packets and DTMF tones are received by the speech recognizer/DTMF detector via the corresponding channel and port during the process to receive and analyze packets with audio data and DTMF tones. The secure three-way bridge is implemented using a switch); 
detect the presence of an artefact in the telephone signal indicative of the presence of a data signal fragment associated with an earlier attenuation of a data signal (Pycko, Fig. 15, col 17 ln 9-34, the audio data received is checked against a table of patterns stored in a memory to determine if the audio data is a DTMF tone (1525, 1530, 1535)); 
process the telephone signal by further attenuating the telephone signal in the region of the artefact in order to remove the data signal fragment from the telephone signal (Pycko, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound); and 
transmit the processed voice signals and data signals via a second telephone interface (Pycko, Figs. 5-6, col 10 ln 54-67, col 11 ln 1-40, Figs. 11-12, Fig. 15, col 17 ln 9-59, Figs. 16A-C, the voice packets and DTMF tones are transmitted to the agents workstation via the corresponding channel and port, where the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. Additionally, the data can be modified, replaced or added with sound. The speech signals are transmitted to the agent). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10, 16, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Ahmadi (U.S. Patent No. 6,199,036) (provided in the IDS).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 6, wherein the artefact comprises a spike in the telephone signal, defined by the ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold. 

As to claim 6, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by the ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 7, wherein the duration of the artefact is less than 40 milliseconds.

As to claim 7, Ahmadi teaches wherein the duration of the artefact is less than 40 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch period to detect tones in the input signal is performed in a range of 3 to 14 milliseconds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 8, further comprising the use of frequency domain signal processing to assist with artefact detection.

As to claim 8, Ahmadi teaches further comprising the use of frequency domain signal processing to assist with artefact detection (Ahmadi, Fig. 5, col 6 ln 34-64, the frequency of the tone is used with a look-up table to detect the presence of the tone in the pitch period. Additionally, the tones are tested for single frequency tone). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).



As to claim 9, Ahmadi teaches further comprising processing the telephone signal as a sequence of frames (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 10, wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less; 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising the pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 
(iv) the frame duration and/or position is determined by a parameter in dependence on the telephone signal source; 

(vi) the frames are processed in at least pairs and compared pairwise.

As to claim 10, Ahmadi teaches wherein at least one of: 
(i) each frame has a duration of 50 milliseconds or less, 40 milliseconds or less (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames. The pitch period to detect tones in the input signal frame is performed in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds); 
(ii) the frame duration and/or position is determined by means of a neural network; 
(iii) the frame duration and/or position is determined by means of a neural network wherein the neural network is provided with an input comprising the pre-processed telephone signal and a training example comprising a telephone signal with at least one of: an artefact determined from a telephony environment and an artefact artificially generated; 
(iv) the frame duration and/or position is determined by a parameter in dependence on the telephone signal source; 
(v) the frames are processed individually (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames); and 
(vi) the frames are processed in at least pairs and compared pairwise (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, and compared with delayed versions of frames. Also, frequency detection is performed between the current frame and preceding frames).

(Ahmadi, col 2 ln 21-52).

As to claim 16, Pycko teaches wherein further attenuating the telephone signal in the region of the artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received. The DMTF sensitive information is removed from the audio to the agent is does not receive it and only receives speech information) comprises at least one of: 
(i) dropping the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); 
(ii) replacing the frame in which the artefact is detected (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); and 
(iii) replacing the frame in which the artefact is detected with at least one of: a frame containing no artefact (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by ‘zeroed-out’, which effectively removes or mutes the audio from the audio data received); a frame containing a noise signal (Pycko, col 10 ln 54-67, col 11 ln 1-40, col 11 ln 50-60, col 14 ln 14-23, Fig. 15, col 17 ln 35-59, when the audio data packet includes the DTMF, the audio data is modified (1540) by adding sound or noise to the portion where the DTMF was detected); a copy of a previous frame; and a portion of a previous frame.

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 21, wherein the duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds; 
(ii) such that the end-to-end delay of the system as a whole is less than 100 milliseconds; 
(iii) determined in dependence on probability statistics of the delay between the arrival of data signal fragments and related indicative data packets.

As to claim 21, Ahmadi teaches wherein the duration of the buffered first portion of the telephone signal is at least one of: 
(i) less than 300 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds); 
(ii) such that the end-to-end delay of the system as a whole is less than 100 milliseconds (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, col 6 ln 48-53, Fig. 6, the raw data of a given frame of the input signal is buffered, where the input signal includes speech data in a range of 3 to 14 milliseconds. Fig. 6 shows different frame lengths for the DTMF tone and speech data, within the range of 3 to 14 milliseconds. The DTMF tones are determined within a range of 3 to 14 milliseconds for the input signal received); 
(iii) determined in dependence on probability statistics of the delay between the arrival of data signal fragments and related indicative data packets.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 25, wherein the artefact comprises a spike in the telephone signal, defined by the ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold.

As to claim 25, Ahmadi teaches wherein the artefact comprises a spike in the telephone signal, defined by the ratio of the maximum or peak amplitude of the telephone signal to the noise floor exceeding a threshold (Ahmadi, col 2 ln 21-52, col 5 ln 33-54, Fig. 5, Fig. 6, the pitch detector comprises a peak detector for detecting a peak in the auto correlation function and a comparator for comparing the peak with a total signal power of the input signal, to detect a pitch period. The determination of a peak is based on a magnitude greater than a threshold such as one-third of the normalized maximum signal power). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Ahmadi, in order to provide a more reliable and faster method for tone detection in a input signal, while using less computational resources which enables channel density to be increased for systems handling many channels (Ahmadi, col 2 ln 21-52).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pycko et al. (U.S. Patent No. 8,831,204) (provided in the IDS), hereinafter “Pycko” in view of Karelic et al. (U.S. Patent No. 6,674,855) (provided in the IDS), hereinafter “Karelic” .

Pycko teaches the claimed limitations as stated above. Pycko does not explicitly teach the following features: regarding claim 24, wherein the likelihood of data signal fragments is determined in dependence on a probability function relating the likely presence of data signal fragments to the rate of receipt of data signals. 

As to claim 24, Karelic teaches wherein the likelihood of data signal fragments is determined in dependence on a probability function relating the likely presence of data signal fragments to the rate of receipt of data signals (Karelic, col 13 ln 59-67, col 14 ln 1-9, the likelihood of detecting the DTMF in the frame is based on a sufficiently high value of the counter 610, where the accumulation of signal indicators by the counter 610 increases the reliability of the detectors). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pycko to have the features, as taught by Karelic, in order to perform detections even when the signal is noisy, yet the rate of talk-offs (erroneous digit detection results) is reduced (Karelic, col 14 ln 6-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Westlake et al. U.S. Patent Application Pub. No. 2016/0165061 – System and method for secure transmission of data signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473